Congress All Cap Opportunity Fund Congress Mid Cap Growth Fund Congress Large Cap Growth Fund Supplement dated March 1, 2016 to Prospectus and Summary Prospectus dated April 30, 2015 Effective April30, 2016, the redemption fee for the Congress All Cap Opportunity Fund, the Congress Mid Cap Growth Fund, and the Congress Large Cap Growth Fund will be removed. Accordingly, the redemption fee will be removed from the fees and expenses table for each of the Funds on that day.In addition, all references to redemption fees throughout the statutory prospectus and statement of additional information will be removed. Please retain this Supplement with the Summary Prospectus and Prospectus.
